                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY PINDER,                                )
                      Plaintiff,            )      C.A. No. 18-115 Erie
                                            )
              vs.                           )      District Judge Susan Paradise Baxter
                                            )
A.J. KENNELLEY, et al.,                     )
                 Defendants.                )


                                           ORDER


       AND NOW, this 11th day of March, 2019,

       For the reasons set forth in this Court’s Memorandum Opinion issued on this date, IT IS

HEREBY ORDERED that the motion to dismiss filed by Defendants Hermitage House,

Overholt, Hepak, and Skeba [ECF No. 2] is GRANTED in part and DENIED in part, as follows:

              1. Defendants’ motion is GRANTED as to: Plaintiff’s claims of negligent
                 hiring against Defendants Hermitage House and Overholt; Plaintiff’s
                 Eighth Amendment claims against the same Defendants insofar as they
                 relate to any allegations of sexual harassment; and Plaintiff’s claim of
                 civil conspiracy against all Defendants. All such claims are
                 DISMISSED with prejudice

              2. Defendants’ motion is DENIED as to Plaintiff’s claims of negligent
                 retention and supervision against Defendants Hermitage House and
                 Overholt; Plaintiff’s Eighth Amendment claims against the same
                 Defendants insofar as they relate to the sexual assault perpetrated by
                 Defendant Kennelley; and Plaintiff’s substantive due process claims
                 against the same Defendants.

       IT IS FURTHER ORDER that, in accordance with the foregoing, Defendants Hepak and

Skeba are DISMISSED, and the Clerk is directed to terminate said Defendants from this case.



                                            ___________________________________
                                            SUSAN PARADISE BAXTER
                                            United States District Judge
